An administrator having paid all the debts of his intestate (his brother), except a large one of his own, not then barred, retaining only a small sum of money and a watch, in action brought years after-wards by the administrator de bonis non of the first intestate against the representative of the first administrator, the court *601refused to apply the statute of limitations to this unpaid debt, or to charge annual balances, or to require an accounting for the watch.
Decree of Witherspoon, J., Union,
affirmed.
July 14, 1886.
J. Q. Wallace, for appellant.
William Munro, contra.
OPINION by MR.
Chief Justice Simpson,